Citation Nr: 1413180	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-09 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative changes of the lumbosacral spine, currently evaluated as 40 percent disabling.

2.  Entitlement to an initial disability rating in excess of 10 percent for S-1 radiculopathy of the left lower extremity.

3.  Entitlement to an initial compensable disability rating for S-1 radiculopathy of the right lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to May 1992.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for radiculopathy of the bilateral lower extremities.  The RO assigned an initial disability rating of 10 percent for the left leg and 0 percent for the right leg, both retroactively effective from February 13, 2006.  In the November 2006 decision, the RO also denied an increased rating for the lumbar spine disability.  The Veteran filed a Notice of Disagreement (NOD) in October 2007, appealing the initial disability ratings assigned and the increased rating denial for the lumbar spine.  The RO issued a Statement of the Case (SOC) in January 2009.  In March 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In September 2013, the Veteran was afforded his requested Board videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The RO certified this appeal to the Board in July 2013.  Additional medical evidence was then added into the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in February 2014.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the RO issued a rating decision in May 2012, denying the Veteran's claim of entitlement to a TDIU.  In response, in June 2012, the Veteran submitted a NOD appealing the denial.  To date, the RO has not responded to this NOD with a SOC addressing this issue.  The Board finds that this claim must be remanded for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, the Veteran's last VA examination to assess the current severity of his service-connected radiculopathy of the bilateral lower extremities and lumbar spine disability was in September 2012.  At his September 2013 Board hearing, the Veteran testified that he had no sensation in his right leg (i.e., could stick a knife in his leg and he would not feel it) and "very limited" sensation in his left leg.  See Board hearing transcript, page 7.  These statements are in stark contrast to the September 2012 VA examination, which found that the Veteran's sensations were normal in both legs.  The Veteran's recent testimony suggests a worsening of his service-connected radiculopathy of the bilateral lower extremities.  At his Board hearing, the Veteran also testified that when his back stiffens, he is unable to bend, making his back immobile.  See Board hearing transcript, page 3.  At the VA examination, it was noted that the Veteran reported that during flare-ups, he could not bend over and turn to his sides.  It was also noted that the Veteran could not perform any ranges of motion of his lumbar spine due to pain.  In order for the Veteran to be awarded a higher schedular disability rating for his lumbar spine, the evidence must demonstrate that he has unfavorable ankylosis of his lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  The Board will seek an opinion on whether the limited motion in the Veteran's lumbar spine is more analogous to favorable or unfavorable ankylosis.  

Additional VA examinations are therefore necessary to determine the current severity of the service-connected disabilities on appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Tuscaloosa, Alabama, are dated from March 2012.  On remand, all pertinent records since this date should be obtained and added to the claims file.  The Veteran's private treatment records should also be updated upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002 & Supp. 2013); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's claim of entitlement to a TDIU.  Notify the Veteran of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of this claim.

2.  Obtain all pertinent treatment records from the VAMC in Tuscaloosa, Alabama, since March 2012 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Update all recent private treatment records in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, provide an appropriate VA examination by an appropriate examiner in order to provide additional comment on the level of disability associated with the Veteran's service-connected degenerative changes of the lumbosacral spine and to evaluate the current severity of his service-connected S-1 radiculopathy of the bilateral lower extremities.  The Veteran's claims folder must be reviewed by the examiner.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 8520.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished including a sensory exam.  All clinical findings should be reported in detail.  

The examiner is asked to address whether the overall radiculopathy of each leg is mild, moderate, moderately severe, severe, or complete.

Also, in light of findings reported in the September 2012 VA examination report (Veteran's report that during flare-ups, he cannot bend over and turn to his sides, and the examiner's report that the Veteran could not perform any ranges of motion of his lumbar spine due to pain), is the functional impairment associated with the lumbar disability more analogous to (i) favorable ankylosis of the lumbar spine or (ii) unfavorable ankylosis of the lumbar spine?  The opinion expressed by the VA examiner should be accompanied by a rationale.  

5.  After the above actions have been completed, readjudicate the Veteran's lumbar spine and radiculopathy claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


